ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant contends that by virtue of the passage of the Act of the 47th Legislature, Regular Session, page 819, amending the provisions of Art. 802, P. C., and prescribing a misdemeanor penalty for the first offense, it operated as a repeal of the original article, and therefore because of such repeal this cause should be reversed and ordered dismissed.
We have heretofore held that such an Act of the 47th Legislature was but an amendment to Art. 802, P. C., and is governed *602by the provisions of Art. 13, P. C. See Jones v. State, 132 Tex. Cr. R. 445, 104 S. W. (2d) 871; Maedgen v. State, 132 Tex. Cr. R. 397, 104 S. W. (2d) 518, and Davis v. State, our No. 21699, opinion delivered October 29, 1941, and not yet reported. (Page 602 of this volume).
It is also noted that this offense was alleged to have been committed on January 15, 1941, and was tried and disposed of on March 28, 1941, prior to the passage of the Act of the 47th Legislature, which was effective on June 17, 1941.
The motion is overruled.